DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is in response to the remarks and amendments filed on 06/27/2021.
Claims 1-6, 8, 10-13 remain pending for consideration on the merits. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“an upper end part”, “a lower end part”, “a flow path forming part”, and “a non-horizontal face part” in claim 1; and
“a middle part” in claim 3.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Allowable Subject Matter
Claims 1-6, 8, 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Higashiiue et al. (US 10,054,376 B2), teaches a stacked header (51, fig. 2) comprising a plurality of plates (53, 54_1-54_3, 55, 56_1-56_4, fig. 2) stacked together and branching one flow path flow into a plurality of flow paths (e.g. a flow path flowing through a flow passage 53a then branching off to a plurality of flow paths flowing through flow passages 56a, fig. 2), wherein the stacked header (51, fig. 2) includes:
an upper end part (e.g. top end of the stacked header 51, fig. 1) positioned at an upper end of the stacked header;
a lower end part (e.g. bottom end of the stacked header 51, fig. 1) positioned at a lower end of the stacked header in the gravity direction; and
a flow path forming part positioned between the upper end part (e.g. top end of the stacked header 51, fig. 1) and the lower end part (e.g. bottom end of the stacked header 51, fig. 1) and having a flow path (e.g. the flow path (arrows) flowing from 53a to 55a, fig. 2) formed in the flow path forming part.
The prior art of record, Hughes et al. (US 4,829,780 A), teaches a heat exchanger (e.g. evaporator, fig. 1) comprising headers (12, fig. 1) having non rectangular cross sections (30, fig. 5; col. 5, lines 43-44) or non-horizontal faces (56, fig. 5; col. 5, lines 47-48) wherein the non-horizontal faces forming a header as a whole to collect and remove condensate from the heat exchanger (col. 1, lines 23-24, 35-38). 
However, the prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: a stacked header comprising a plurality of plates stacked adjacent ones of the plurality of plates have different lengths so that at least one of the upper end part or the lower end part comprises a non-horizontal face part having a non-horizontal face slanted with respect to a horizontal plane. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/CHANG H. PARK/
Examiner
Art Unit 3763



/LARRY L FURDGE/Primary Examiner, Art Unit 3763